The judgment of the Supreme Court was entered, March 24th 1879,
Per Curiam.
There is nothing in any of the Acts of Assembly upon the subject of the revival of judgments which requires that when a judgment is revived, the amount of principal and interest then due should be liquidated. A general judgment upon the scire facias to revive that the judgment be revived for another period of five years is all that is prescribed. Such has been the uniform practice. No doubt it may often be advisable where no interest has been paid on the.debt to ascertain the amount. But the judgment *296of revival points the subsequent purchaser or encumbrancer directly to the original judgment where the amount is fixed, and a simple calculation ascertains the interest due upon it.
Decree affirmed, and appeal dismissed at the costs of the appellants.